DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 8, and 17-20 are amended. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, “An automatic 2D-3D image matching method for reproducing spatial knee joint positions using single or dual fluoroscopic images” in view of Wirx-Speetjens et al, US 2013/0166256.
 	Regarding claim 1, Zhu discloses a device comprising: 
 	circuitry to: 
 		obtain two-dimensional images of a bone of a human joint (abstract; figs. 1A-1B; page 2); 
(figs. 2-5; pages 2-3); 
 		produce two-dimensional silhouettes of the candidate three-dimensional model (figs. 2-5; pages 2-3); 
 		apply an edge detection algorithm to the two-dimensional images to produce corresponding edge images (pages 2 and 4); and 
 	compare the two-dimensional silhouettes to the edge images to produce a score indicative of an accuracy of the candidate three-dimensional model (pages 3-4; equations 4-5).
 	Zhu discloses claim 1 as enumerated above, but Zhu does not explicitly disclose 
obtain a candidate three-dimensional model of the bone from the two-dimensional images as claimed.
 	However, Wirx-Speetjens discloses a 3-D model of the object (e.g. a bone) generated from 2-D images (para 0034, 0046, and 0145-0146).
 	Therefore, taking the combined disclosures of Zhu and Wirx-Speetjens as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a 3-D model of the object (e.g. a bone) generated from 2-D images as taught by Wirx-Speetjens into the invention of Zhu for the benefit of allowing for designing and generating a device or product using accuracy maps and stability analysis (Wirx-Speetjens: para 0034).
 	Regarding claim 2, the device of claim 1, Zhu in the combination further disclose wherein the circuitry is further to: 
(page 3); and 
 	determine positions in three dimensions of x-ray sources utilized to produce the two-dimensional images (page 3).
 	Regarding claim 3, the device of claim 2, Zhu in the combination further disclose wherein the circuitry is further to trace rays from a determined position of an x-ray source utilized to produce one of the two-dimensional images to the corresponding two-dimensional image (fig. 1; pages 2-3).
 	Regarding claim 4, the device of claim 3, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to identify, for each ray, polygons on a surface of the candidate three-dimensional model that intersect the ray (fig. 10; para 0090-0092).
 	Regarding claim 5, the device of claim 4, Wirx-Speetjens in the combination further disclose wherein the polygons identified for each ray are adjacent and arranged in opposing orientations (fig. 10; para 0090-0092).
 	Regarding claim 6, the device of claim 5, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to determine one or more common edges between the polygons identified for each ray (fig. 10; para 0090-0092).
 	Regarding claim 7, the device of claim 1, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to produce, from common edges between polygons on a surface of the candidate three-dimensional model, one or more three-dimensional silhouettes (fig. 10; para 0090-0092).
Regarding claim 8, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein to produce one or more three-dimensional silhouettes comprises to produce one or more polycurves (fig. 10; para 0090-0092).
 	Regarding claim 9, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to apply a smoothing operation to the one or more three-dimensional silhouettes (fig. 10; para 0090-0092).
 	Regarding claim 10, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to remove a line segment from the one or more three-dimensional silhouettes in response to a determination that the line segment has a length that satisfies a predefined length (fig. 10; para 0090-0092).
 	Regarding claim 11, the device of claim 7, Wirx-Speetjens in the combination further disclose wherein to produce two-dimensional silhouettes of the candidate three-dimensional model comprises to project the one or more three-dimensional silhouettes onto an imaging surface (fig. 10; para 0090-0092).
 	Regarding claim 12, the device of claim 11, Wirx-Speetjens in the combination further disclose wherein to project the one or more three-dimensional silhouettes onto the imaging surface comprises to project the one or more three-dimensional silhouettes from a position of an x-ray source utilized to produce one of the obtained two-dimensional images (fig. 10; para 0090-0092).
 	Regarding claim 13, the device of claim 1, Zhu in the combination further disclose wherein the circuitry is further to apply a mask to the obtained two-dimensional images to remove an object from the obtained two-dimensional images (page 2).
Regarding claim 14, the device of claim 1, Zhu in the combination further disclose wherein to apply an edge detection algorithm comprises to apply a Canny edge detection algorithm (page 2).
 	Regarding claim 15, the device of claim 1, Zhu in the combination further disclose wherein the circuitry is further to apply a distance filter to the edge images (page 3).
 	Regarding claim 16, the device of claim 1, Zhu in the combination further disclose wherein to compare the two-dimensional silhouettes to the edge images to produce a score indicative of an accuracy of the candidate three-dimensional model comprises to: 
 	locate, in the edge images, pixel values that correspond to edges in the two-dimensional silhouettes (pages 3-4; equations 4-5); and 
 	sum the located pixel values (pages 3-4; equations 4-5).
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665